Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 7, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130185                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v        	                                                       SC: 130185     

                                                                   COA: 256194      

                                                                   Wayne CC: 03-011884-01 

  CHARLES EDGAR GREGORY,

           Defendant-Appellee. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the November 1, 2005
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons set forth in the dissenting opinion, and REMAND this case to the Court of
  Appeals to consider whether defendant is entitled to jail credit.

        CAVANAGH and KELLY, JJ., would deny leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 7, 2006                       _________________________________________
           d0404                                                              Clerk